DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7, 8, 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 7 and 16 recites the phrase “an incident angle of the interference beam on the imaging array is different from an incident angle of the time delayed interference beam on the imaging array”.  The specification fails to enable the difference in incident angles of the interference beam and the delayed interference beam since the holographic imaging system disclosed in the specification and as shown in Figures 7, 11 and 14 will not allow the incident angles be different for interference beam and time-delayed interference beam on the imaging array.  Claims 8 and 17 inherit the rejection from their respective based claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 9, 10, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Marron et al (PN. 5,907,404) in view of the US patent issued to Carlsen (PN. 3,834,786).
Marron et al teaches, with regard to claims 1 and 19, an interferometer serves as a holographic imaging system that is comprised of a laser (12, Figure 1) serves as the optical source configured to output a source beam, a beamsplitter (28, Figure 1 or 178, Figure 8) serves as the splitter configured to split the source beam into a reference beam (31) and an object beam (30) that the object beam incident on an object (36 or 184) serves as the target to form a scattered object beam (the light reflected by the object or target is scattered by the object), a pre-filter comprises a telecentric lens (172, 176, Figure 8) and a spatial filter (174) wherein the pre-filter being configured to receive the scattered object beam and filters the scattered or diffused light from the scattered object beam to form a filtered scattered object beam.  Marron et al teaches that the interferometer further comprises the beamsplitter as the combiner to combined the scattered object beam with the reference beam to form an interference beam and a detector array (58) serves as the imaging array configured to receive the interference beam and generated ray holographic data based on the interference beam, (please see Figures 1 and 8).  
filtered scattered object beam with the reference beam.  Carlsen in the same field of endeavor teaches an apparatus for recording interference beam as hologram wherein a pre-filter comprises a telecentric lens (32, including lenses 38 and 40, Figure 5) and a spatial filter (70, please see column 5, lines 51-66) is disposed only in the scattered object beam path.   It would then have been obvious to one skilled in the art to apply the teachings of Carlsen to modify the interferometer of Marron et al to dispose the pre-filter in the scattered object beam path only to allow the filtered scattered object beam be combined by the combiner with the reference beam to form the interference beam, for the benefit of creating the raw holographic data based on the interference beam with only the scattered object beam be filtered by the pre-filtered.  
With regard to claim 10, Marron et al teaches the holographic imaging method is implicitly included in the interferometer, including the step of outputting a source beam from an optical source (12, Figure 1), the step of splitting the source beam into a reference beam (31) and an object beam (30) that the object beam incident on an object or target (36, or 184) to form a scattered object beam.  The method further comprises the step of receiving the scattered object beam and filtering light from the scatted beam via a telecentric lens (172 and 176) and a spatial filter (174, Figure 8) to formed a filtered scattered beam.  A combiner (28 or 178) to combine the object beam with the reference beam to form an interference beam and the step of receiving the interference beam at an imaging array or detector array (58, Figure 1).  
This reference has met all the limitations of the claims.  This reference however does not teach explicitly that the combiner (28 or 178) is to combine the filtered scattered object beam with the reference beam.  Carlsen in the same field of endeavor teaches an apparatus for filtered scattered object beam be combined by the combiner with the reference beam to form the interference beam, for the benefit of creating the raw holographic data based on the interference beam with only the scattered object beam be filtered by the pre-filtered.  
With regard to claims 3 and 12, it is either implicitly true or obvious by one skilled in the art to telecentric lens and the spatial filter are configured to filter the light from the scattered object beam having an incident angle greater than a maximum coherent mixing angle for the holographic imaging system.  
With regard to claims 9 and 18, Marron et al in light of Carlsen teach that the optical source, implicitly with a wavelength, illuminates the object or target, to generate scattered object beam, (please see Figure 1 of Marron et al and Figure 5, of Carlsen).  It is therefore implicitly that the optical source is configured to output a source beam at a wavelength that causes the target or object to provide at least a threshold scatter level in the scattered object beam.  

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marron et al and Carlsen as applied to claims 1 and 10 above, and further in view of the US patent application publication by Kanesaka et al (US 2006/0007512 A1).
The interferometer taught by Marron et al in combination with the teachings of Carlsen as described in claim 1 above has met all the limitations of the claim.  
.  

Claims 4-5, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marron et al and Carlsen as applied to claims 1, 10 and 19 above, and further in view of the US patent issued to Swanson (PN. 5,465,147).
The interferometer taught by Marron et al in combination with the teachings of Carlsen as described in claims 1, 10 and 19 above has met all the limitations of the claim.  
With regard to claims 4-5, 13-14 and 20, Marron et al teaches that the a control computer (60, Figure 1) serves as the array controller operably coupled to the image array or detector array (58) to control operation of the image array.  It is either implicitly true or obvious modification to one skilled in the art to have the array controller configured to control the image array to perform a series of frame capture events at a controlled frame rate.  The interference beam received by the detector array or image array is converted into a frame of raw holographic data.  Marron et al Swanson in the same field of endeavor teaches an interferometer with CCD as the imaging array wherein the CCD has a typical frame rate of several MHZ, (MHZ means megahertz, please see column 12, lines 25-32).  This means the frame rate period is greater than 1000 Hertz and the frame rate could be designed to be shorter than the decorrelation time of the target in order to frame capture the interference beam and converts it to be the raw holographic data at each frame.  

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  of the prior art references considered none has disclosed a holographic imaging system and method that is comprised of an optical source, a splitter, a pre-filter comprises a telecentric lens and a spatial filter being configured to filter a scattered object beam to form a filtered scattered object beam, a combiner to combine the filtered scattered object beam and the reference beam to form an interference beam that is received by an imaging array to generate raw holographic data based on the interference beam.  The system further comprises a reference beam splitter configured to split a time delayed reference from the reference beam wherein the imaging array is configured to receive the interference beam associated with the reference beam at a first time during a single integration time of the imaging array and configured to receive a time delayed interference beam .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872